United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted November 18, 2020
                               Decided November 19, 2020

                                          Before

                         DIANE S. SYKES, Chief Judge

                         DAVID F. HAMILTON, Circuit Judge

                         AMY J. ST. EVE, Circuit Judge




No. 20-3229                                      Appeal from the
                                                 United States District Court for the
ORLANDO CORDIA HALL,                             Southern District of Indiana,
    Petitioner-Appellant,                        Terre Haute Division.

       v.                                        No. 2:20-cv-00599-JPH-DLP

T. J. WATSON, Warden,                            James P. Hanlon,
       Respondent-Appellee.                      Judge.



                                        ORDER

       Orlando Hall’s case is again before us, this time on appeal from the district
court’s order denying his most recent motion for a stay of execution to permit him to
pursue a second petition for habeas relief under 28 U.S.C. § 2241. The new § 2241
petition was filed just seven days before his scheduled execution.

      We assume familiarity with our order yesterday affirming the district court’s
dismissal of Hall’s first § 2241 petition and denying a stay of execution. Hall v. Watson,
No. 20-3216, 2020 WL 6779345 (7th Cir. Nov. 18, 2020). This latest petition is meritless
No. 20-3229                                                                         Page 2

for the reasons explained in Judge Hanlon’s comprehensive order dated November 17,
2020. Hall v. Watson, No. 2:20-cv-00599-JPH-DLP (S.D. Ind. Nov. 17, 2020) (Order
Denying Motion for Stay of Execution), ECF No. 18.

       Briefly, Hall proposes to raise a Batson claim and a claim that the federal death
penalty is applied in a racially disproportionate manner. Neither claim is cognizable
under § 2241. Under 28 U.S.C. § 2255(e), a § 2241 petition “shall not be entertained”
unless the remedy by motion under § 2255 is “inadequate or ineffective to test the
legality of” the prisoner’s detention. As we have explained many times, the “Savings
Clause,” as § 2255(e) is known, is a narrow gateway to the general habeas statute and
requires a compelling showing that § 2255 remedy is structurally inadequate or
ineffective. Lee v. Watson, 964 F.3d 663, 666 (7th Cir. 2020); Purkey v. United States,
964 F.3d 603, 617 (7th Cir. 2020). Section 2255 is not a structurally inadequate or
ineffective vehicle for the claims Hall proposes to raise in his new § 2241 petition.
Indeed, he litigated a Batson challenge, lost, and dropped further review of that claim on
direct appeal and through multiple rounds of collateral litigation under § 2255. And he
long ago raised and lost the systemic-bias claim in his first round of § 2255 litigation in
the Northern District of Texas. Finally, neither claim satisfies the Savings Clause under
the reasoning of our decision in Webster v. Daniels, 784 F.3d 1123 (7th Cir. 2015) (en
banc). Judge Hanlon correctly denied a stay of execution.

       The district court’s judgment is AFFIRMED. The motion to stay execution, which
Hall renewed in this court, is DENIED.